         Case 19-50012       Doc 281    Filed 11/20/19       EOD 11/20/19 16:08:30            Pg 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

    In re:
                                                            Chapter 11
                             1
    USA GYMNASTICS,
                                                            Case No. 18-09108-RLM-11
                            Debtor.


    USA GYMNASTICS,
                                                            Adv. No. 19-50012
              Plaintiff,                                    in 18-09108-RLM-11

    v.

    ACE AMERICAN INSURANCE
    COMPANY f/k/a CIGNA INSURANCE
    COMPANY, GREAT AMERICAN
    ASSURANCE COMPANY, LIBERTY
    INSURANCE UNDERWRITERS INC.,
    NATIONAL CASUALTY COMPANY,
    RSUI INDEMNITY COMPANY, TIG
    INSURANCE COMPANY, VIRGINIA
    SURETY COMPANY, INC. f/k/a
    COMBINED SPECIALTY INSURANCE
    COMPANY, WESTERN WORLD
    INSURANCE COMPANY, ENDURANCE
    AMERICAN INSURANCE COMPANY,
    AMERICAN HOME ASSURANCE
    COMPANY, and DOE INSURERS,

              Defendants.

                                 NOTICE OF CONTINUED HEARING

             PLEASE TAKE NOTICE that on August 27, 2019 USA Gymnastics filed its Motion For

Partial Summary Judgment Against TIG Insurance Company On Lost Policies [Adv. Dkt 204] (the

“Motion”), which was originally set for hearing on November 25, 2019 at 1:30 p.m.


1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
    Case 19-50012       Doc 281     Filed 11/20/19     EOD 11/20/19 16:08:30        Pg 2 of 3



       PLEASE TAKE FURTHER NOTICE that the Motion has been continued to the omnibus

hearing (the “Hearing”) to be held on December 18, 2019 at 1:30 p.m. (Prevailing Eastern

Time) in Room 329 of the United States Bankruptcy Court, 46 East Ohio Street, Indianapolis,

Indiana 46204.

       PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in the Hearing by conference call is 1-888-273-3658, passcode: 9247462#. All callers

shall keep their phones muted unless addressing the Court. All callers must identify themselves

and the party(ies) they represent when addressing the Court. Callers shall not place their phones

on hold during the Hearing.

       PLEASE TAKE FURTHER NOTICE that copies of the Motions may be accessed through

the case website at: https://omnimgt.com/usagymnastics, or by contacting the Debtor’s attorneys,

on PACER, or from the Clerk of the Court.




                                                2
   Case 19-50012     Doc 281   Filed 11/20/19    EOD 11/20/19 16:08:30        Pg 3 of 3



Dated: November 20, 2019                        Respectfully submitted,

                                                JENNER & BLOCK LLP

                                                By: /s/ Catherine Steege

                                                Catherine L. Steege (admitted pro hac vice)
                                                Dean N. Panos (admitted pro hac vice)
                                                Melissa M. Root (#24230-49)
                                                353 N. Clark Street
                                                Chicago, Illinois 60654
                                                (312) 923-2952
                                                csteege@jenner.com
                                                dpanos@jenner.com
                                                mroot@jenner.com

                                                -and-

                                                PLEWS SHADLEY RACHER &
                                                BRAUN LLP

                                                George M. Plews
                                                Gregory M. Gotwald
                                                Tonya J. Bond
                                                Christopher Kozak
                                                1346 North Delaware Street
                                                Indianapolis, Indiana 46202
                                                (317) 637-0700
                                                gplews@psrb.com
                                                ggotwald@prsb.com
                                                tbond@prsb.com
                                                ckozak@psrb.com

                                                Counsel for the Debtor




                                         3
